DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.        Claims 1 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claims 1 and 17 line 3-4 recites “ a display device configured to display display screens in a switching manner”. It is unclear how a display device can display a display screen, given a display screen being a physical item having circuit components the office is unclear how such item is displayed. For examination purpose the office is interpreting the above claim limitation as best understood in view of Figure 4A-4D and Par 0067, 0090 as being a display device displaying content(s) on a separate area of display screen in a switching manner.
        Claims 2-8 recites “generating unit is configured to generate the display screens”. It is unclear how display screen can be generated by generating unit. For examination purpose the office is interpreting the above claim limitation as best understood in view of Figure 4A-4D as being generating unit is configured to generate display content(s) on a display screen.
Claims 9-16 are also rejected due to dependency onto rejected claim 1.

Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.        Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Masamura et al (PG Pub NO 2018/0181267).

As in claim 1, Masamura et al discloses a vehicular display apparatus to be applied to a vehicle (Fig 1 item 110 and Par 0046), the vehicular display apparatus comprising: 
a display device configured to display display screens in a switching manner, the display screens displaying status information of the vehicle in either of different combinations and layouts; (Fig 2, 7-10 and 0054, 0056) [0054] The display panel 110 is mainly divided into three regions, and includes dedicated display areas 111A, 111B, 111C, a main multi-display area 112, and a sub multi-display area 113. In the following description, the position of the unit is referred to as a top, bottom, right, or left portion in order to represent the positional relationship between the units within the display panel 110 shown in FIG. 2. [0056] The main multi-display area 112 and the sub multi-display area 113 are display areas capable of switching between the display contents.
 and a generating unit configured to generate the display screens to be displayed in the switching manner on the display device, wherein the generating unit is configured to generate the display screens to be displayed on the display device such that a status of either of a driving support function and an automated driving function of the vehicle is displayed on each of the display screens to be displayed in the switching manner on the display device. (Fig 2, 3, 7-10 and 0058, 0056) [0058] For example, the main multi-display area 112 may display information items (contents) such as a guide image of the navigation system, acceleration guidance for energy-efficient driving, fuel consumption, and an image, a character, or a symbol representing radar cruise control (RCC) using a millimeter wave radar or lane departure alert (LDA). For example, the main multi-display area 112 displays an alert for a brake operation performed by an automatic braking system and an alert when a failure occurs in the vehicle on the information in a pop-up form. Furthermore (Fig 7-15) discloses the display screens to be displayed in the switching manner on the display device wherein generated display contents is displayed on the display device such that a status of either of a driving support function and an automated driving function of the vehicle is displayed on each of the display screens.

As in claim 2, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 1, wherein the generating unit is configured to generate the display screens such that at least one of the display screens to be displayed in the switching manner on the display device displays the status of either of the driving support function and the automated driving function of the vehicle in a region different from a remaining one or more of the display screens. (Fig 2, 3, 7-10 and 0058, 0056) [0058] For example, the main multi-display area 112 may display information items (contents) such as a guide image of the navigation system, acceleration guidance for energy-efficient driving, fuel consumption, and an image, a character, or a symbol representing radar cruise control (RCC) using a millimeter wave radar or lane departure alert (LDA). For example, the main multi-display area 112 displays an alert for a brake operation performed by an automatic braking system and an alert when a failure occurs in the vehicle on the information in a pop-up form. Furthermore (Fig 7-15) discloses the display screens to be displayed in the switching manner on the display device wherein generated display contents is displayed on the display device such that a status of either of a driving support function and an automated driving function of the vehicle is displayed on each of the display screens.

As in claim 3, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 1, wherein the display of the status of either of the driving support function and the automated driving function of the vehicle comprises first display indicating an operational status of either of the driving support function and the automated driving function and second display indicating a recognition status according to either of the driving support function and the automated driving function, (Fig 12) discloses displaying status of driving support function on one display screen/area and the automated driving function of the vehicle on the second display screen/area
and wherein the generating unit is configured to generate the display screens such that a region for at least one of the first display or the second display in at least one of the display screens to be displayed in the switching manner on the display device is different from a remaining one or more of the display screens. (Fig 7-15) discloses the vehicle network system generates display content to be displayed on the display screen/area wherein at least one of the first display or the second display in at least one of the display screens/areas in the switching manner on the display device is different. In other words said display screen displays content on each display area that are different and can be changed. 

As in claim 4, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 2, wherein the display of the status of either of the driving support function and the automated driving function of the vehicle comprises first display indicating an operational status of either of the driving support function and the automated driving function and second display indicating a recognition status according to either of the driving support function and the automated driving function, and wherein the generating unit is configured to generate the display screens such that a region for at least one of the first display or the second display in at least one of the display screens to be displayed in the switching manner on the display device is different from a remaining one or more of the display screens. (Fig 2, 7-15) discloses first display indicating an operational status of either of the driving support function and the automated driving function and second display indicating a recognition status according to either of the driving support function and the automated driving function wherein the controller (i.e. generating unit) is configured to generate content to be displayed on at least one of the first display or the second display screen/area display in at least one of the display screens to be displayed in the switching manner on the display device is different from a remaining one or more of the display screens.  

As in claim 5, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 1, wherein, when the display screens to be displayed on the display device are to be switched, the generating unit is configured to generate a display screen by maintaining the display of a region displaying the status of either of the driving support function and the automated driving function of the vehicle in a pre-switching display screen and at least partially deleting a remaining region from the pre- switching display screen, generate a display screen by changing the maintained region displaying the status of either of the driving support function and the automated driving function of the vehicle to a position and a size on a switched display screen, and start generating the switched display screen after the region displaying the status of either of the driving support function and the automated driving function of the vehicle reaches the position and the size on the switched display screen. (Fig 1-3, 7-15) discloses content displayed on the display screens/areas are changed/switched wherein generating unit (i.e. main controller) is configured to generate a display screen by maintaining the display of a region (111-113) displaying the status of either of the driving support function and the automated driving function of the vehicle and generate a display screen by changing the maintained region displaying the status of either of the driving support function and the automated driving function of the vehicle to a position and a size on a switched display screen.

As in claim 6, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 2, wherein, when the display screens (Fig 2, 7-15, display contents) to be displayed on the display device (Fig 1 item 110) are to be switched, the generating unit is configured to generate a display screen by maintaining the display of a region displaying the status of either of the driving support function and the automated driving function of the vehicle in a pre-switching display screen and at least partially deleting a remaining region from the pre- switching display screen [(Fig 2) discloses controller (i.e. generating unit) is configured to generate a display contents on a display screen by maintaining the display of a region displaying the status vehicle in a pre-switching display screen (i.e. in a screen that can be changed with new/other information about the vehicle)] , generate a display screen by changing the maintained region displaying the status of either of the driving support function and the automated driving function of the vehicle to a position and a size on a switched display screen [(Fig 7-9) discloses generating display content on a display screen/area by changing the maintained region displaying the status of the vehicle to a position and a size on a switched display screen], and start generating the switched display screen after the region displaying the status of either of the driving support function and the automated driving function of the vehicle reaches the position and the size on the switched display screen. (Fig 7-15) discloses generating the switched display contents on the display screen/area.

As in claim 7, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 3, wherein, when the display screens (Fig 2, 7-15, display contents) to be displayed on the display device (Fig 1 item 110) are to be switched, the generating unit is configured to generate a display screen by maintaining the display of a region displaying the status of either of the driving support function and the automated driving function of the vehicle in a pre-switching display screen and at least partially deleting a remaining region from the pre- switching display screen [(Fig 2) discloses controller (i.e. generating unit) is configured to generate a display contents on a display screen by maintaining the display of a region displaying the status vehicle in a pre-switching display screen (i.e. in a screen that can be changed with new/other information about the vehicle)] , generate a display screen by changing the maintained region displaying the status of either of the driving support function and the automated driving function of the vehicle to a position and a size on a switched display screen [(Fig 7-9) discloses generating display content on a display screen/area by changing the maintained region displaying the status of the vehicle to a position and a size on a switched display screen], and start generating the switched display screen after the region displaying the status of either of the driving support function and the automated driving function of the vehicle reaches the position and the size on the switched display screen. (Fig 7-15) discloses generating the switched display contents on the display screen/area.

As in claim 8, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 4, wherein, when the display screens (Fig 2, 7-15, display contents) to be displayed on the display device (Fig 1 item 110) are to be switched, the generating unit is configured to generate a display screen by maintaining the display of a region displaying the status of either of the driving support function and the automated driving function of the vehicle in a pre-switching display screen and at least partially deleting a remaining region from the pre- switching display screen [(Fig 2) discloses controller (i.e. generating unit) is configured to generate a display contents on a display screen by maintaining the display of a region displaying the status vehicle in a pre-switching display screen (i.e. in a screen that can be changed with new/other information about the vehicle)] , generate a display screen by changing the maintained region displaying the status of either of the driving support function and the automated driving function of the vehicle to a position and a size on a switched display screen [(Fig 7-9) discloses generating display content on a display screen/area by changing the maintained region displaying the status of the vehicle to a position and a size on a switched display screen], and start generating the switched display screen after the region displaying the status of either of the driving support function and the automated driving function of the vehicle reaches the position and the size on the switched display screen. (Fig 7-15) discloses generating the switched display contents on the display screen/area.

As in claim 9, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 1, further comprising: 
a first operational member and a second operational member operable by a vehicle occupant of the vehicle, the vehicle occupant operating each of the first operational member and the second operational member to switch the display screens to be displayed on the display device [(Fig 3 and Par 0069-0070) discloses selection content reception unit (i.e. first and second operation member) receives the information (selection information) selected by the user and used to select desired information to be displayed on display device],
 wherein the first operational member is configured to display either of selection buttons respectively corresponding to the display screens and a next button and a back button configured to be used for switching between the display screens in a predetermined sequence, the first operational member being configured to detect that one of the displayed buttons has been selected by the vehicle occupant, (Par 0069-0073) discloses performing selection of desired content using operation unit present on a center console within a vehicle cabin
wherein the second operational member comprises a physical switch configured to detect an operation performed by the vehicle occupant [(Fig 1 item 21 and Par 0069) discloses the use of operational member comprises a physical switch (i.e. steering switch 21)] , wherein the generating unit is configured to select one of the display screens selected in accordance with the operation performed by the vehicle occupant as a display screen to be displayed on the display device when the first operational member detects the operation performed by the vehicle occupant, and select a selection screen subsequent to a currently-displayed selection screen in the predetermined sequence preliminarily set for the display screens as a display screen to be displayed on the display device when the second operational member detects the operation performed by the vehicle occupant. (Fig 5-15 and Par 0069-0070) discloses [0069] The selection content reception unit 101B receives the information (selection information) selected by the user. One information item or a plurality of information items may be used as the selection information. The selection information is the guide image of the navigation system, the acceleration guidance for the energy-efficient driving, the fuel consumption, or the information representing the RCC or the LDA. For example, the user selects favorite information by operating the steering switch 21. The favorite information is used as the information (selection information) to be selected by the user. [0070] The content selection unit 101C selects information items to be displayed on the dedicated display areas 111A, 111B, 111C, the main multi-display area 112, and the sub multi-display area 113 of the display panel 110 among a plurality of information items stored in the information DB 101E. The information (selection information) to be selected by the user is also included in the information items stored in the information DB 101E, and the content selection unit 101C also displays the selection information on the display panel 110.

As in claim 10, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 2, further comprising: 
a first operational member and a second operational member operable by a vehicle occupant of the vehicle, the vehicle occupant operating each of the first operational member and the second operational member to switch the display screens to be displayed on the display device [(Fig 3 and Par 0069-0070) discloses selection content reception unit (i.e. first and second operation member) receives the information (selection information) selected by the user and used to select desired information to be displayed on display device],
 wherein the first operational member is configured to display either of selection buttons respectively corresponding to the display screens and a next button and a back button configured to be used for switching between the display screens in a predetermined sequence, the first operational member being configured to detect that one of the displayed buttons has been selected by the vehicle occupant, (Par 0069-0073) discloses performing selection of desired content using operation unit present on a center console within a vehicle cabin
wherein the second operational member comprises a physical switch configured to detect an operation performed by the vehicle occupant [(Fig 1 item 21 and Par 0069) discloses the use of operational member comprises a physical switch (i.e. steering switch 21)] , wherein the generating unit is configured to select one of the display screens selected in accordance with the operation performed by the vehicle occupant as a display screen to be displayed on the display device when the first operational member detects the operation performed by the vehicle occupant, and select a selection screen subsequent to a currently-displayed selection screen in the predetermined sequence preliminarily set for the display screens as a display screen to be displayed on the display device when the second operational member detects the operation performed by the vehicle occupant. (Fig 5-15 and Par 0069-0070) discloses [0069] The selection content reception unit 101B receives the information (selection information) selected by the user. One information item or a plurality of information items may be used as the selection information. The selection information is the guide image of the navigation system, the acceleration guidance for the energy-efficient driving, the fuel consumption, or the information representing the RCC or the LDA. For example, the user selects favorite information by operating the steering switch 21. The favorite information is used as the information (selection information) to be selected by the user. [0070] The content selection unit 101C selects information items to be displayed on the dedicated display areas 111A, 111B, 111C, the main multi-display area 112, and the sub multi-display area 113 of the display panel 110 among a plurality of information items stored in the information DB 101E. The information (selection information) to be selected by the user is also included in the information items stored in the information DB 101E, and the content selection unit 101C also displays the selection information on the display panel 110.

As in claim 11, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 3, further comprising: 
a first operational member and a second operational member operable by a vehicle occupant of the vehicle, the vehicle occupant operating each of the first operational member and the second operational member to switch the display screens to be displayed on the display device [(Fig 3 and Par 0069-0070) discloses selection content reception unit (i.e. first and second operation member) receives the information (selection information) selected by the user and used to select desired information to be displayed on display device],
 wherein the first operational member is configured to display either of selection buttons respectively corresponding to the display screens and a next button and a back button configured to be used for switching between the display screens in a predetermined sequence, the first operational member being configured to detect that one of the displayed buttons has been selected by the vehicle occupant, (Par 0069-0073) discloses performing selection of desired content using operation unit present on a center console within a vehicle cabin
wherein the second operational member comprises a physical switch configured to detect an operation performed by the vehicle occupant [(Fig 1 item 21 and Par 0069) discloses the use of operational member comprises a physical switch (i.e. steering switch 21)] , wherein the generating unit is configured to select one of the display screens selected in accordance with the operation performed by the vehicle occupant as a display screen to be displayed on the display device when the first operational member detects the operation performed by the vehicle occupant, and select a selection screen subsequent to a currently-displayed selection screen in the predetermined sequence preliminarily set for the display screens as a display screen to be displayed on the display device when the second operational member detects the operation performed by the vehicle occupant. (Fig 5-15 and Par 0069-0070) discloses [0069] The selection content reception unit 101B receives the information (selection information) selected by the user. One information item or a plurality of information items may be used as the selection information. The selection information is the guide image of the navigation system, the acceleration guidance for the energy-efficient driving, the fuel consumption, or the information representing the RCC or the LDA. For example, the user selects favorite information by operating the steering switch 21. The favorite information is used as the information (selection information) to be selected by the user. [0070] The content selection unit 101C selects information items to be displayed on the dedicated display areas 111A, 111B, 111C, the main multi-display area 112, and the sub multi-display area 113 of the display panel 110 among a plurality of information items stored in the information DB 101E. The information (selection information) to be selected by the user is also included in the information items stored in the information DB 101E, and the content selection unit 101C also displays the selection information on the display panel 110.

As in claim 12, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 4, further comprising:
 a first operational member and a second operational member operable by a vehicle occupant of the vehicle, the vehicle occupant operating each of the first operational member and the second operational member to switch the display screens to be displayed on the display device [(Fig 3 and Par 0069-0070) discloses selection content reception unit (i.e. first and second operation member) receives the information (selection information) selected by the user and used to select desired information to be displayed on display device],
 wherein the first operational member is configured to display either of selection buttons respectively corresponding to the display screens and a next button and a back button configured to be used for switching between the display screens in a predetermined sequence, the first operational member being configured to detect that one of the displayed buttons has been selected by the vehicle occupant, (Par 0069-0073) discloses performing selection of desired content using operation unit present on a center console within a vehicle cabin
wherein the second operational member comprises a physical switch configured to detect an operation performed by the vehicle occupant [(Fig 1 item 21 and Par 0069) discloses the use of operational member comprises a physical switch (i.e. steering switch 21)] , wherein the generating unit is configured to select one of the display screens selected in accordance with the operation performed by the vehicle occupant as a display screen to be displayed on the display device when the first operational member detects the operation performed by the vehicle occupant, and select a selection screen subsequent to a currently-displayed selection screen in the predetermined sequence preliminarily set for the display screens as a display screen to be displayed on the display device when the second operational member detects the operation performed by the vehicle occupant. (Fig 5-15 and Par 0069-0070) discloses [0069] The selection content reception unit 101B receives the information (selection information) selected by the user. One information item or a plurality of information items may be used as the selection information. The selection information is the guide image of the navigation system, the acceleration guidance for the energy-efficient driving, the fuel consumption, or the information representing the RCC or the LDA. For example, the user selects favorite information by operating the steering switch 21. The favorite information is used as the information (selection information) to be selected by the user. [0070] The content selection unit 101C selects information items to be displayed on the dedicated display areas 111A, 111B, 111C, the main multi-display area 112, and the sub multi-display area 113 of the display panel 110 among a plurality of information items stored in the information DB 101E. The information (selection information) to be selected by the user is also included in the information items stored in the information DB 101E, and the content selection unit 101C also displays the selection information on the display panel 110.


As in claim 13, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 5, further comprising: 
a first operational member and a second operational member operable by a vehicle occupant of the vehicle, the vehicle occupant operating each of the first operational member and the second operational member to switch the display screens to be displayed on the display device [(Fig 3 and Par 0069-0070) discloses selection content reception unit (i.e. first and second operation member) receives the information (selection information) selected by the user and used to select desired information to be displayed on display device],
 wherein the first operational member is configured to display either of selection buttons respectively corresponding to the display screens and a next button and a back button configured to be used for switching between the display screens in a predetermined sequence, the first operational member being configured to detect that one of the displayed buttons has been selected by the vehicle occupant, (Par 0069-0073) discloses performing selection of desired content using operation unit present on a center console within a vehicle cabin
wherein the second operational member comprises a physical switch configured to detect an operation performed by the vehicle occupant [(Fig 1 item 21 and Par 0069) discloses the use of operational member comprises a physical switch (i.e. steering switch 21)] , wherein the generating unit is configured to select one of the display screens selected in accordance with the operation performed by the vehicle occupant as a display screen to be displayed on the display device when the first operational member detects the operation performed by the vehicle occupant, and select a selection screen subsequent to a currently-displayed selection screen in the predetermined sequence preliminarily set for the display screens as a display screen to be displayed on the display device when the second operational member detects the operation performed by the vehicle occupant. (Fig 5-15 and Par 0069-0070) discloses [0069] The selection content reception unit 101B receives the information (selection information) selected by the user. One information item or a plurality of information items may be used as the selection information. The selection information is the guide image of the navigation system, the acceleration guidance for the energy-efficient driving, the fuel consumption, or the information representing the RCC or the LDA. For example, the user selects favorite information by operating the steering switch 21. The favorite information is used as the information (selection information) to be selected by the user. [0070] The content selection unit 101C selects information items to be displayed on the dedicated display areas 111A, 111B, 111C, the main multi-display area 112, and the sub multi-display area 113 of the display panel 110 among a plurality of information items stored in the information DB 101E. The information (selection information) to be selected by the user is also included in the information items stored in the information DB 101E, and the content selection unit 101C also displays the selection information on the display panel 110.

As in claim 14, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 6, further comprising: 
a first operational member and a second operational member operable by a vehicle occupant of the vehicle, the vehicle occupant operating each of the first operational member and the second operational member to switch the display screens to be displayed on the display device [(Fig 3 and Par 0069-0070) discloses selection content reception unit (i.e. first and second operation member) receives the information (selection information) selected by the user and used to select desired information to be displayed on display device],
 wherein the first operational member is configured to display either of selection buttons respectively corresponding to the display screens and a next button and a back button configured to be used for switching between the display screens in a predetermined sequence, the first operational member being configured to detect that one of the displayed buttons has been selected by the vehicle occupant, (Par 0069-0073) discloses performing selection of desired content using operation unit present on a center console within a vehicle cabin
wherein the second operational member comprises a physical switch configured to detect an operation performed by the vehicle occupant [(Fig 1 item 21 and Par 0069) discloses the use of operational member comprises a physical switch (i.e. steering switch 21)] , wherein the generating unit is configured to select one of the display screens selected in accordance with the operation performed by the vehicle occupant as a display screen to be displayed on the display device when the first operational member detects the operation performed by the vehicle occupant, and select a selection screen subsequent to a currently-displayed selection screen in the predetermined sequence preliminarily set for the display screens as a display screen to be displayed on the display device when the second operational member detects the operation performed by the vehicle occupant. (Fig 5-15 and Par 0069-0070) discloses [0069] The selection content reception unit 101B receives the information (selection information) selected by the user. One information item or a plurality of information items may be used as the selection information. The selection information is the guide image of the navigation system, the acceleration guidance for the energy-efficient driving, the fuel consumption, or the information representing the RCC or the LDA. For example, the user selects favorite information by operating the steering switch 21. The favorite information is used as the information (selection information) to be selected by the user. [0070] The content selection unit 101C selects information items to be displayed on the dedicated display areas 111A, 111B, 111C, the main multi-display area 112, and the sub multi-display area 113 of the display panel 110 among a plurality of information items stored in the information DB 101E. The information (selection information) to be selected by the user is also included in the information items stored in the information DB 101E, and the content selection unit 101C also displays the selection information on the display panel 110.


As in claim 15, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 7, further comprising: 
a first operational member and a second operational member operable by a vehicle occupant of the vehicle, the vehicle occupant operating each of the first operational member and the second operational member to switch the display screens to be displayed on the display device [(Fig 3 and Par 0069-0070) discloses selection content reception unit (i.e. first and second operation member) receives the information (selection information) selected by the user and used to select desired information to be displayed on display device],
 wherein the first operational member is configured to display either of selection buttons respectively corresponding to the display screens and a next button and a back button configured to be used for switching between the display screens in a predetermined sequence, the first operational member being configured to detect that one of the displayed buttons has been selected by the vehicle occupant, (Par 0069-0073) discloses performing selection of desired content using operation unit present on a center console within a vehicle cabin
wherein the second operational member comprises a physical switch configured to detect an operation performed by the vehicle occupant [(Fig 1 item 21 and Par 0069) discloses the use of operational member comprises a physical switch (i.e. steering switch 21)] , wherein the generating unit is configured to select one of the display screens selected in accordance with the operation performed by the vehicle occupant as a display screen to be displayed on the display device when the first operational member detects the operation performed by the vehicle occupant, and select a selection screen subsequent to a currently-displayed selection screen in the predetermined sequence preliminarily set for the display screens as a display screen to be displayed on the display device when the second operational member detects the operation performed by the vehicle occupant. (Fig 5-15 and Par 0069-0070) discloses [0069] The selection content reception unit 101B receives the information (selection information) selected by the user. One information item or a plurality of information items may be used as the selection information. The selection information is the guide image of the navigation system, the acceleration guidance for the energy-efficient driving, the fuel consumption, or the information representing the RCC or the LDA. For example, the user selects favorite information by operating the steering switch 21. The favorite information is used as the information (selection information) to be selected by the user. [0070] The content selection unit 101C selects information items to be displayed on the dedicated display areas 111A, 111B, 111C, the main multi-display area 112, and the sub multi-display area 113 of the display panel 110 among a plurality of information items stored in the information DB 101E. The information (selection information) to be selected by the user is also included in the information items stored in the information DB 101E, and the content selection unit 101C also displays the selection information on the display panel 110.

As in claim 16, Masamura et al discloses the vehicular display apparatus (Fig 1 item 10) according to Claim 8, further comprising: 
a first operational member and a second operational member operable by a vehicle occupant of the vehicle, the vehicle occupant operating each of the first operational member and the second operational member to switch the display screens to be displayed on the display device [(Fig 3 and Par 0069-0070) discloses selection content reception unit (i.e. first and second operation member) receives the information (selection information) selected by the user and used to select desired information to be displayed on display device],
 wherein the first operational member is configured to display either of selection buttons respectively corresponding to the display screens and a next button and a back button configured to be used for switching between the display screens in a predetermined sequence, the first operational member being configured to detect that one of the displayed buttons has been selected by the vehicle occupant, (Par 0069-0073) discloses performing selection of desired content using operation unit present on a center console within a vehicle cabin
wherein the second operational member comprises a physical switch configured to detect an operation performed by the vehicle occupant [(Fig 1 item 21 and Par 0069) discloses the use of operational member comprises a physical switch (i.e. steering switch 21)] , wherein the generating unit is configured to select one of the display screens selected in accordance with the operation performed by the vehicle occupant as a display screen to be displayed on the display device when the first operational member detects the operation performed by the vehicle occupant, and select a selection screen subsequent to a currently-displayed selection screen in the predetermined sequence preliminarily set for the display screens as a display screen to be displayed on the display device when the second operational member detects the operation performed by the vehicle occupant. (Fig 5-15 and Par 0069-0070) discloses [0069] The selection content reception unit 101B receives the information (selection information) selected by the user. One information item or a plurality of information items may be used as the selection information. The selection information is the guide image of the navigation system, the acceleration guidance for the energy-efficient driving, the fuel consumption, or the information representing the RCC or the LDA. For example, the user selects favorite information by operating the steering switch 21. The favorite information is used as the information (selection information) to be selected by the user. [0070] The content selection unit 101C selects information items to be displayed on the dedicated display areas 111A, 111B, 111C, the main multi-display area 112, and the sub multi-display area 113 of the display panel 110 among a plurality of information items stored in the information DB 101E. The information (selection information) to be selected by the user is also included in the information items stored in the information DB 101E, and the content selection unit 101C also displays the selection information on the display panel 110.

As in claim 17, Masamura et al discloses a vehicular display apparatus to be applied to a vehicle (Fig 1 item 110 and Par 0046), the vehicular display apparatus comprising: 
a display device configured to display display screens in a switching manner, the display screens displaying status information of the vehicle in either of different combinations and layouts; (Fig 2, 7-10 and 0054, 0056) [0054] The display panel 110 is mainly divided into three regions, and includes dedicated display areas 111A, 111B, 111C, a main multi-display area 112, and a sub multi-display area 113. In the following description, the position of the unit is referred to as a top, bottom, right, or left portion in order to represent the positional relationship between the units within the display panel 110 shown in FIG. 2. [0056] The main multi-display area 112 and the sub multi-display area 113 are display areas capable of switching between the display contents.
and circuitry configured to generate the display screens to be displayed on the display device such that a status of either of a driving support function and an automated driving function of the vehicle is displayed on each of the display screens to be displayed in the switching manner on the display device. (Fig 2, 3, 7-10 and 0058, 0056) [0058] For example, the main multi-display area 112 may display information items (contents) such as a guide image of the navigation system, acceleration guidance for energy-efficient driving, fuel consumption, and an image, a character, or a symbol representing radar cruise control (RCC) using a millimeter wave radar or lane departure alert (LDA). For example, the main multi-display area 112 displays an alert for a brake operation performed by an automatic braking system and an alert when a failure occurs in the vehicle on the information in a pop-up form. Furthermore (Fig 7-10) discloses the display screens to be displayed in the switching manner on the display device wherein generated display contents is displayed on the display device such that a status of either of a driving support function and an automated driving function of the vehicle is displayed on each of the display screens.

Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                              11/17/2022